DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50 are pending in the application, claims 38-47 are withdrawn from consideration due to Applicant’s election.  Claims 1-33 have been canceled.
Amendments to claims 34 and 37, filed on 2/18/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 34-37, 48-50 over Callahan et al. (US Patent No. 6,287,730) in view of Mikhael et al. (US Patent Application No. 2004/0213918), made of record in the office action mailed 10/20/2020, page 4, paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed 2/18/2021.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 34-37, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US Patent No. 6,287,730) in view of Patel (US Patent Application No. 2010/0131044).
Regarding claim 34, Callahan et al. teach a composite, fiber, hollow fiber, filtration material or separations material (col. 1, lines 35-55, col. 2, lines 32-40) comprising a microporous membrane having a surface and an internal fibrillar structure (col. 1, lines 45-55).
Callahan et al. fail to teach a functionalized membrane and a functional molecule attached by vapor deposition process to: the internal fibrillar structure of the membrane, and optionally to the surface of the membrane.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane (page 1, paragraph [0006], page 4, paragraph [0020]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
Regarding claim 35, Callahan et al. fail to teach wherein the functional molecule is a fluorinated polymer.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
Regarding claim 36, Callahan et al. fail to teach wherein the functionalized membrane has, when compared to the same membrane that does not have the vapor deposited functional molecule, an equivalent or better air permeability as measured by JIS Gurley, and an increased oil repellency as measured by AATCC TM 118.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane, wherein the functional molecule is a fluorinated polymer (page 1, paragraph [0006], page 4, paragraph [0020]).  
Patel does not disclose wherein the functionalized membrane has, when compared to the same membrane that does not have the vapor deposited functional molecule, an equivalent or better air permeability as measured by JIS Gurley, and an increased oil repellency as measured by AATCC TM 118.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in air permeability and oil repellency involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
Regarding claim 37, Callahan et al. teach medical equipment (col. 1, lines 45-55, col. 2, lines 32-40) comprising a porous membrane that comprising a microporous membrane having a surface and an internal fibrillar structure (col. 1, lines 45-55).
Callahan et al. fail to teach a functionalized porous membrane and a functional molecule attached by a plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to the surface of the membrane, and the functional molecule is a fluorinated polymer, wherein the functionalized membrane has, when compared to the same membrane that does not have the plasma vapor deposited functional molecule, an equivalent or better air permeability as measured by JIS Gurley, and an increased oil repellency as measured by AATCC TM 118.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane, wherein the functional molecule is a fluorinated polymer (page 1, paragraph [0006], page 4, paragraph [0020]).  
Patel does not disclose wherein the functionalized membrane has, when compared to the same membrane that does not have the vapor deposited functional molecule, an equivalent or better air permeability as measured by JIS Gurley, and an 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
While there is no disclosure that the medical equipment is a medical diagnostic membrane as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural 
Regarding claim 48, Callahan et al. teach porous membrane (col. 1, lines 35-55, col. 2, lines 32-40) comprising a microporous membrane having a surface and an internal fibrillar structure (col. 1, lines 45-55).
Callahan et al. fail to teach a functionalized porous membrane and a functional molecule attached by plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally to the surface of the membrane.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane (page 1, paragraph [0006], page 4, paragraph [0020]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
The product-by-process limitation “a functionalized porous membrane made by the following method: functionalizing a microporous, mesoporous, or nanoporous membrane with a functional molecule, wherein the functionalized porous membrane comprises a microporous, mesoporous, or nanoporous membrane having a surface and an internal fibrillar structure, and a functional molecule attached by a plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to the surface of the membrane” would not be expected to impart distinctive structural characteristics to the membrane.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the membrane of Callahan 
Regarding claim 49, Callahan et al. teach a composite, fiber, hollow fiber, filtration material or separations material (col. 1, lines 35-55, col. 2, lines 32-40) comprising a microporous membrane having a surface and an internal fibrillar structure (col. 1, lines 45-55).
Callahan et al. fail to teach a functionalized porous membrane and a functional molecule attached by plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to the surface of the membrane.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane (page 1, paragraph [0006], page 4, paragraph [0020]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
The product-by-process limitation “a functionalized porous membrane made by the following method: functionalizing a microporous, mesoporous, or nanoporous membrane with a functional molecule, wherein the functionalized porous membrane comprises a microporous, mesoporous, or nanoporous membrane having a surface and an internal fibrillar structure, and a functional molecule attached by a plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to the surface of the membrane” would not be expected to impart distinctive structural 
Regarding claim 50, Callahan et al. teach medical equipment (col. 1, lines 45-55, col. 2, lines 32-40) comprising a microporous membrane having a surface and an internal fibrillar structure (col. 1, lines 45-55).
Callahan et al. fail to teach a functionalized porous membrane and a functional molecule attached by plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to the surface of the membrane.  However, Patel teaches functionalized membrane that comprises a functional molecule attached by a vapor deposition process to the internal structure of the membrane (page 1, paragraph [0006], page 4, paragraph [0020]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to functionalize the membrane of Callahan et al. as that of Patel in order to facilitate in the success of the treated area (Patel, page 4, paragraph [0020]). 
The product-by-process limitation “a functionalized porous membrane made by the following method: functionalizing a microporous, mesoporous, or nanoporous membrane with a functional molecule, wherein the functionalized porous membrane comprises a microporous, mesoporous, or nanoporous membrane having a surface and an internal fibrillar structure, and a functional molecule attached by a plasma vapor deposition process to: the internal fibrillar structure of the membrane, and optionally, to 
While there is no disclosure that the medical equipment is a medical diagnostic membrane as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Response to Arguments
Applicant's arguments filed 2/18/2021 with respect to claims 34-37, 48-50 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that nowhere in Callahan et al. is a microporous membrane having an internal fibrillar structure disclosed.  The Examiner respectfully disagrees.  Callahan et al. teach a microporous hollow fiber (col. 1, lines 45-50).  The hollow fiber has an internal fibrillar structure.  



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/12/2021